IMPORTANT NOTICE
    NOT TO BE PUBLISH ED OPINION


THIS OPINION IS DESIGNATED "SNOT TO BE PUBLISHED."
PURSUANT TO THE RULES OF CIVIL PROCEDURE
PROMULGATED BY THE SUPREME COURT, CR 76.28(4)(C),
THIS OPINION IS NOT TO BE PUBLISHED AND SHALL NOT BE
CITED OR USED AS BINDING PRECEDENT IN ANY OTHER
CASE IN ANY COURT OF THIS STATE; HOWEVER,
UNPUBLISHED KENTUCKY APPELLATE DECISIONS,
RENDERED AFTER JANUARY 1, 2003, MAY BE CITED FOR
CONSIDERATION BY THE COURT IF THERE IS NO PUBLISHED
OPINION THAT WOULD ADEQUATELY ADDRESS THE ISSUE
BEFORE THE COURT. OPINIONS CITED FOR CONSIDERATION
BY THE COURT SHALL BE SET OUT AS AN UNPUBLISHED
DECISION IN THE FILED DOCUMENT AND A COPY OF THE
ENTIRE DECISION SHALL BE TENDERED ALONG WITH THE
DOCUMENT TO THE COURT AND ALL PARTIES TO THE
ACTION.
                                                          RENDERED : March 20, 2008
                                                             NOT TO BE PUBLISHED


                ,Simyrmt gourf of
                                  2007-SC-000276-WC



ROGER MANN                                                                 APPELLANT


                       ON APPEAL FROM COURT OF APPEALS
V.                             2006-CA-001648-WC
                      WORKERS' COMPENSATION NO. 04-01659


ROCKHOUSE ENERGY MINING COMPANY/
SIDNEY COAL, HON . SHEILA C. LOWTHER,
ADMINISTRATIVE LAW JUDGE AND WORKERS'
COMPENSATION BOARD                                                         APPELLEES


                      MEMORANDUM OPINION OF THE COURT

                                      AFFIRMING

       An Administrative Law Judge (ALJ) determined in 1992 that the claimant

suffered from category 1 pneumoconiosis and awarded a retraining incentive benefit .

Appealing from an unfavorable decision in a 2004 claim against a subsequent

employer, the claimant asserts that the 1992 finding precluded a subsequent finding

that he did not suffer from pneumoconiosis . The Workers' Compensation Board and

the Court of Appeals affirmed .

       We affirm. The finding that the claimant suffered from category 1 disease in

1992 required him to show that his exposure while working for the defendant-employer

caused a subsequent harmful change in the human organism, i.e. , a higher disease

category or respiratory impairment. He failed to do so.
        In his 1992 claim against Big Bottom Mine, the claimant alleged that he suffered

 from coal workers' pneumoconiosis . Relying on x-ray reports from Drs. Lane, Baker,

 and Anderson, an ALJ determined on December 11, 1992, that the claimant suffered

 from category 1 pneumoconiosis without respiratory impairment . The claimant

 continued to work for various employers thereafter.

        On September 14, 2004, the claimant filed an application for benefits that named

 Rockhouse Energy Mining Co./Sidney Coal as the defendant-employer. He alleged

that he suffered from coal workers' pneumoconiosis due to his work for Rockhouse and

that his last exposure occurred on September 22, 2001 . He supported the claim with a

September 15, 2004, x-ray and a report from Dr. Baker, who interpreted the x-ray as

showing changes that were consistent with category 1/0 pneumoconiosis :

       The employer filed a report from Dr. Broudy, who evaluated an x-ray taken on

December 1, 2004. Dr. Broudy stated that the x-ray revealed no parenchymal or

pleural abnormalities that were consistent with pneumoconiosis .

       The Commissioner of the Department of Workers' Claims certified the absence

of a consensus at the party level and, consistent with KRS 342 .794, submitted the two

sets of x-rays to a panel of certified 13-readers . Drs. Dahhan and Rosenberg classified

the x-rays as category 0, and Dr. Reed classified them as category 0/1 . Thus, the

Commissioner notified the parties that the reports were in consensus and negative .

During the proof period, the employer filed a report from Dr. Wiot, who also classified

the x-rays as negative .

       An ALJ determined that no evidence rebutted the consensus classification and,

therefore, that the claim must be dismissed. In a petition for reconsideration, the
       claimant asserted that the consensus panel's interpretation of his x-rays was immaterial

       because the doctrine of res iudicata precluded a finding that he suffered from less than

       category 1 disease. The AU denied the petition, after which the claimant appealed .

             As explained in Godbev v. University Hospital of the Albert B. Chandler Medical

  Center, Inc. , 975 S.W.2d 104,105 (Ky. App. 1998), KRS 342.305 permits a final

  workers' compensation award to be enforced as a judgment in circuit court, like a final

judgment in a civil action . Although KRS 342.125 permits the reopening of an

otherwise final award under specified circumstances, Slone v. R & S Mining, Inc. , 74

S .W.3d 259 (Ky. 2002), and numerous other decisions indicate that the doctrine of res

'udj     icata applies to final workers' compensation decisions . As explained in Yeoman v.

Com., Health Policy Board, 983 S.W.2d 459, 464 (Ky. 1998), res judicata is the Latin  .

term for "a matter adjudged ." It stands for the principle that a final judgment is

conclusive of causes of action and facts or issues thereby litigated . Two aspects of the

doctrine are claim preclusion and issue preclusion, which is also referred to as collateral

estoppel .

             Claim preclusion bars a party from relitigating a previously-adjudicated cause of

action ; whereas, issue preclusion bars a party to a judgment from relitigating an issue

that is identical to an issue that was previously litigated, finally decided, and essential to

the previous judgment. Issue preclusion may be used both offensively and defensively .

Moore v. Commonwealth . Cabinet for Human Resources , 954 S.W .2d 317 (Ky. 1997),

and Godbev , supra, at 105, indicate that it may be used against a party to an action by

one who was not a party to preclude the relitigation of a matter that was fully litigated

and finally decided . But a party to an earlier judgment may not use it against one who
was not a party to the action and, therefore, did not have a full and fair opportunity to

litigate the issue.

       The claimant attempts to use the 1992 finding to rebut the consensus in his

present claim, but the defendant-employer was not a party to the 1992 claim and,

therefore, was not bound by the finding that the claimant suffered from category 1

disease. In contrast, the claimant was a party to the 1992 judgment that he suffered

from category 1 disease . The finding that he suffered from category 1 disease in 1992

bound him in the present claim to show that his exposure while working for the

defendant-employer caused a subsequent harmful change in the human organism, i.e. ,

a higher disease category or respiratory impairment . He failed to show such a change .

       The decision of the Court of Appeals is affirmed .

       All sitting . All concur.




COUNSEL FOR APPELLANT,
ROGER MANN :

LEONARD JOSEPH STAYTON
P.O . BOX 1386
I NEZ, KY 41224


COUNSEL FOR APPELLEE,
ROCKHOUSE ENERGY MINING CO./SIDNEY COAL :

A. STUART BENNETT
JACKSON KELLY PLLC
175 EAST MAIN STREET
SUITE 500
P.O. BOX 2150
LEXINGTON, KY 40588-9945